Civil action tried upon the following issues:
"1. Was the Grant automobile described in defendant's policy No. Au-1128 stolen during the currency of said policy, as alleged in the complaint? A. Yes.
"2. Was plaintiff's intestate the owner of the Grant automobile described in the complaint at the time it disappeared from his garage? A. Yes.
"3. Is the car now in the possession of J. A. McGougan, Raeford, N.C. the same car as the one referred to in the complaint? A. Yes.
"4. What sum, if any, is the plaintiff entitled to recover of the defendant on said policy on account of said car having been stolen? A. $1,000 with interest from May, 1922, until paid."
Judgment on the verdict for plaintiff. Defendant appeals.
Several serious exceptions are entered on the record, but a careful perusal of the whole case confirms us in the belief that no violence has been done to any legal principle in the trial of the cause. Hence the judgment will be upheld. The appeal presents no new or novel point of law which would seem to warrant an extended discussion, or which we apprehend would be helpful or beneficial to the profession. We have discovered no legal or reversible error on the part of the trial court.
No error.